Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 17, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158408(72)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re ROBERT E. WHITTON REVOCABLE                                                                    Elizabeth T. Clement
  TRUST.                                                                                               Megan K. Cavanagh,
  _________________________________________                                                                             Justices


  MOLLY MICHALUK,
           Petitioner-Appellant,
                                                                    SC: 158408
  v                                                                 COA: 337828
                                                                    Oakland PC: 2016-372116-TV
  EDDIE WHITTON and RICHARD WHITTON,
  Successor Trustees of the ROBERT E. WHITTON
  REVOCABLE TRUST,
               Respondents-Appellees.
  _________________________________________/

         On January 8, 2020, the Court heard oral argument on the application for leave to
  appeal the August 9, 2018 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 17, 2020
         b0108
                                                                               Clerk